DETAILED ACTION
This office action is responsive to request for continued examination filed on August 5, 2022 in this application Liu et al., U.S. Patent Application No. 16/543,514 (Filed August 17, 2019), Liu et al., U.S. Patent Application No. 15/799,049 (Filed October 31, 2017) claiming priority to Liu et al., U.S. Patent Application No. 14/800,679 (Filed July 15, 2015) (“Liu”).  Claims 2 - 31 were pending.  Claims 2, 12, and 22 are amended.  Claims 2 - 31 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on April 20, 2021 has been entered.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 16 – 18 of the Applicant’s Remarks (“Remarks”) stating that the amended claim complies with 35 USC 101 because the claim recites “improvements over conventional techniques for instrumenting software, which require metadata to be encoded in the instrumented code,” examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §101.
It is unclear from the argument presented which claim steps embody the alleged improvements. Other than reciting “a processor” nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the “a processor” the steps recited in the claims encompass a user manually looking to identify a function and expression, creating values of aggregated quantized streams by using the function, and then applying the expression to the aggregated streams.  The “receive,” “output,” and “displaying” of streams, as drafted, represent routine pre and post-solution activity, these steps do not preclude the abstract idea from being practically performed in the mind.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the pre- and post-solution activity, which falls within the “Mental Processes” grouping of abstract ideas. 
	Therefore, the newly amended claims remain rejected under 35 USC § 101.
2.	With respect to Applicant’s argument on pg. 18 – 19 of the Remarks stating that prior art fails to teach the newly added limitations of receiving the metadata independently of the input data streams, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 2.  
Tsimelzon teaches providing continuous process language code to a server to execute query expressions on input datastreams coming from different datasources, such as by performing JOIN commands, using metadata commands that describe the data types of the data streams such as columnType or “full qualified name.”  Tsimelzon at col. 4 ll. 41 – 42; id. at col. 5 ll. 53 – 57(stream metadata such as column names and types); id. at col. 3 ll. 49 – 56 (operations performed on time based windows of data in data streams); id. at col. 6 ll. 6 – 12; id. at col. 9 ln. 65 – col. 10 ln. 9; id. at col. 10 ln. 47 – col. 11 ln. 39; id. at col. 3 ll. 32 – 42, col. 6 ll. 52 – 61, col. 9 ll. 3 – 8, col. 7 ln. 52 – col. 7 ln. 8, and figs. 4 & 39b (continuous process language code is used in query expressions to describe and manipulate data types in the incoming data stream).
Therefore, the prior art teaches receiving the metadata independently of the input data streams.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claims 2, 12, and 22 are rejected on the ground of obviousness double patenting as being unpatentable over claims 1, 18, and 19 of U.S. Patent No. 10,394,693 and claims 1, 18, and 24 of U.S. Patent No. 9,804,951, with the exception of the limitations “the expression specified using metadata describing the plurality of input data streams, the metadata received independently of data of the input data streams through an administration system; receiving information describing a type of value received for each of the data values of the plurality of input data streams;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Tsimelzon (see infra) which discloses that a data stream language program, such as a data stream query language in XML using SQL type queries, that continuously operate on data streams to execute expressions, such as aggregation queries and averages, against the data values in the streams and then to further execute expressions that operate between datastreams coming from different datsources, such as JOIN commands.  Tsimelzon at col. 4 ll. 41 – 42; id. at col. 5 ll. 53 – 57(stream metadata such as column names and types); id. at col. 3 ll. 49 – 56 (operations performed on time based windows of data in data streams); id. at col. 3 ll. 32 – 42, col. 6 ll. 6 – 12; id. at col. 9 ln. 65 – col. 10 ln. 9; id. at col. 10 ln. 47 – col. 11 ln. 39; id. at col. 6 ln. 65 – col. 7 ln. 12 (metadata associated with identifier such as URI); id. at ¶ 0086, 0093 (storing output data streams in data store); id. at ¶¶ 0140 & 0200 (stored data may be based on a time series identifier such as a temperature sensor ID).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Patents for the purpose of using a known data stream language with known techniques for manipulating data streams in order to specify the expression that will be used to manipulate a data stream.  
In addition, with the exception of the limitations “[storing data streams] in a time series data store;…when the plurality of quantized data streams overlap; receiving a new request to evaluate a new expression … the new request different from the request;…. executing the new request to evaluate the new expression…  generating a plurality of output data streams in response to evaluating the expression and the new expression; determining a time series identifier for each output data stream of the plurality of output data streams; storing each output data streams of the plurality of output data streams in the time series data store based at least in part on the time series identifier; and causing display of the plurality of output data streams via a user interface through an administration application” would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Kashiyama (see infra) which discloses updating the queries with new queries for additional execution, storing the updated result data stream in a data store based on a time series identifier such as an identifier of a metric name like a temperature sensor ID, and outputting the result data stream on an administrative user operated computer with a graphical user interface.  Kashiyama at ¶¶ 0082, 0084, 0087, & 0088 (updating query to produce updated result data stream); id. at ¶¶ 0150, 0151, 0154, 0156, 0157, fig. 12A (quantized data streams 961 and 962 overlap and are processed via a join expression); id. at ¶¶ 0067, 0071, 0106, 0225, 0229, fig. 20 & 21 (output result on administrative user operated computer with graphical user interface that receives commands); id. at ¶ 0086, 0093 (storing output data streams in data store); id. at ¶¶ 0140 & 0200 (stored data may be based on a time series identifier such as a temperature sensor ID).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘693 and ‘951 Patents for the purpose of using a known update technique to update a useful and understandable query language expression.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patents anticipate the claims of the instant Application, as shown below.
16/543,514
10,394,693
2, 12, 22 . A computer-implemented method for quantizing data streams generated by instrumented software, the method comprising: 








receiving a request to periodically evaluate an expression based on data values of a plurality of input data streams; identifying, for each input data stream of the plurality of input data streams, a function for aggregating and transforming values of a metric of the input data stream; 

generating a plurality of quantized data streams based on at least one input data stream of the plurality of input data streams, each quantized data stream comprising data values occurring periodically at a first fixed time interval; determining an aggregate value by applying the function over data values of the input data stream received within the first fixed time interval; storing the plurality of quantized data streams;










executing the request to periodically evaluate the expression based on data values of the plurality of quantized data streams…based on the data values of the plurality of input data streams; …based at least in part on the data values of the plurality of quantized data streams…

 
1.  A method for processing data streams generated by instrumented 
software, the method comprising: receiving a plurality of input data streams, 
each input data stream received from a separate instance of instrumented 
software executing on at least one external system, each input data stream 
providing values of a metric, the values generated by the instances of 
instrumented software at variable time intervals;  receiving a request to 
periodically evaluate an expression based on the plurality of input data 
streams;  for each input data stream, identifying a first function for 
aggregating values of the metric of the input data stream;
generating a 
plurality of quantized data streams based on the input data streams, each 
quantized data stream comprising data values occurring periodically at a first 
fixed time interval, the generating comprising, for each input data stream and 
for each first fixed time interval: storing values of the metric of the input 
data stream received during the fixed time interval in a buffer;  determining a 
data value of the quantized data stream for the fixed time interval based on 
the values stored in the buffer by applying the identified first function for 
aggregating values over the values of the input data stream received within the 
first fixed time interval and stored in the buffer;  and sending the determined 
data value as the data value of the quantized data stream for the first fixed 
time interval;  periodically evaluating the expression based on data values of 
at least two of the plurality of quantized data streams to generate an output 
data stream, the evaluating comprising repeatedly: applying a second function 
to the data values of the quantized data streams, each data value associated 
with a second fixed time interval, the second function aggregating values over 
the quantized data streams;  and sending the output data stream for display via 
a user interface. 

16/543,514
9,804,951
2, 12, 22 . A computer-implemented method for quantizing data streams generated by instrumented software, the method comprising: 





receiving a request to periodically evaluate an expression based on data values of a plurality of input data streams; identifying, for each input data stream of the plurality of input data streams, a function for aggregating and transforming values of a metric of the input data stream; 

generating a plurality of quantized data streams based on at least one input data stream of the plurality of input data streams, each quantized data stream comprising data values occurring periodically at a first fixed time interval; determining an aggregate value by applying the function over data values of the input data stream received within the first fixed time interval; storing the plurality of quantized data streams;
















executing the request to periodically evaluate the expression based on data values of the plurality of quantized data streams…based on the data values of the plurality of input data streams; …based at least in part on the data values of the plurality of quantized data streams.

1.  A method for processing data streams generated by instrumented 
software, the method comprising: receiving, a plurality of input data streams, 
each input data stream received from an instance of instrumented software 
executing on an external system, each data stream providing values of a metric, 
the values generated at variable time intervals;  receiving a request to 
periodically evaluate an expression based on data values of the input data 
streams;  for each input data stream, identifying a function for aggregating 
values of the metric of the input data stream;  

generating a plurality of quantized data streams based on the input data streams, each quantized data 
stream comprising data values occurring periodically at a fixed time interval, 
the generating comprising, for each fixed time interval, for each input data 
stream, determining a data value of the quantized data stream for the fixed 
time interval, comprising: determining a first aggregate value by applying the 
identified function over data values of the input data stream received within 
the fixed time interval;  determining a rollup time interval, wherein the 
rollup time interval is larger than the fixed time interval;  for each 
quantized data stream, determining a rollup data stream, the determining 
comprising: determining a second aggregate value by applying the aggregation 
function to all data values of the quantized data stream generated within the 
rollup time interval;  and storing the second aggregate value as a value of the 
rollup data stream for the rollup time interval;  and periodically evaluating 
the expression based on data values of the rollup data streams.


2.	Dependent claims 3 – 11, 13 – 21, and 23 – 31 are rejected on the ground of obviousness double patenting as being unpatentable over claims 2 – 17 of U.S. Patent No. 10,394,693 and claims 2 – 17 of U.S. Patent No. 9,804,951.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patents anticipates the claims of the instant Application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 2 - 31 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites receiving a request to periodically evaluate an expression based on data values of a plurality of input data streams, the expression specified using metadata describing the plurality of input data streams; receiving information describing a type of value received for each of the data values of the plurality of input data streams; identifying, for each input data stream of the plurality of input data streams, a function for aggregating values of a metric of the input data stream; generating a plurality of quantized data streams based on the input data streams, each quantized data stream comprising data values occurring periodically at a first fixed time interval; determining an aggregate value by applying the function over data values of the input data stream received within the first fixed time interval; storing the plurality of quantized data streams in a time series data store; executing the request to periodically evaluate the expression based on data values of the plurality of quantized data streams, and receiving and executing a new request when the plurality of quantized data streams overlap; generating a plurality of output data streams in response to evaluating the expression and the new expression; determining a time series identifier for each output data stream of the plurality of output data streams; storing each output data streams of the plurality of output data streams in the time series data store based at least in part on the time series identifier; and causing display of the plurality of output data streams via a user interface through an administration application which, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed in the mind or by pen and paper, but for the recitation of generic computer components.
That is, other than reciting “a processor” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “a processor” the steps recited in the claims encompass a user manually looking to identify a function, creating values of aggregated quantized streams by using the function, and then applying an expression to the aggregated streams.  The “receive,” “output,” and “displaying” of streams, as drafted, represent routine pre and post-solution activity, these steps do not preclude the abstract idea from being practically performed in the mind.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the pre- and post-solution activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite “receive” output,” and “displaying” of streams steps as pre-solution and post-solution activity for the monitoring and reporting steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 3 – 11 contain the same abstract idea as claim 2 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 12 - 31 are rejected for the same reasoning as claims 2 - 11 supra.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi, United States Patent Publication No. 2005/0125710 (Published June 9, 2005, filed October 16, 2003) (“Sanghvi”), in view of Tsimelzon et al., United States Patent No. 8,396,886 (Patented March 12, 2013, filed February 2, 2006) (“Tsimelzon”) and Kashiyama et al., United States Patent Application Publication No. 2009/0271529 (Published October 29, 2009, filed August 27, 2008) (“Kashiyama”).

Claims 2, 12, and 22
With respect to claims 2, 12, and 22 Sanghvi teaches the invention as claimed including a computer-implemented method for quantizing data streams generated by instrumented software, the method comprising: 
…identifying, for each input data stream of the plurality of input data streams, a function for aggregating and transforming values of a metric of the input data stream; generating a plurality of quantized data streams based on at least one input data stream of the plurality of input data streams, each quantized data stream comprising data values occurring periodically at a first fixed time interval; determining an aggregate value by applying the function over data values of the input data stream received within the first fixed time interval; storing the plurality of quantized data streams; {Data streams are monitored to detect values of the data streams.  Sanghvi at Abstract; id. at. ¶¶ 0029, 0030, 0034, & 0086 (monitoring of program using data streams containing values representative of the running program).  For each received data stream the data values are averaged over specified time intervals.  Id. at ¶¶ 0049 & 0050 (“periodic” averaging).   
The data streams are generated from a running program that is monitored using instrumentation inserted into the program to generate the data streams of data values containing information about the execution of the program.  Id. at ¶ 0003 (monitoring running systems); id. at ¶ 0075 (monitoring is by means of instrumentation); id. at. ¶¶ 0029, 0034, & 0086.  The first set of data streams is used to create a signature of the monitored parameters in the program. Id. at ¶ 0015 & 0045; id. at ¶ 0060.  Aggregated data streams may be compared.  Id. at ¶ 0088.}
However, Sanghvi does not explicitly teach the limitation:
…receiving a request to periodically evaluate an expression based on data values of a plurality of input data streams, the expression specified using metadata describing the plurality of input data streams, the metadata received independently of data of the input data streams through an administration system; receiving information describing a type of value received for each of the data values of the plurality of input data streams;… and executing the request to periodically evaluate the expression based on data values of the plurality of quantized data streams;…[receiving a new request to evaluate a new expression] based on the data values of the plurality of input data streams,….[executing the new request to evaluate the new expression] based at least in part on the data values of the plurality of quantized data streams;  {Tsimelzon does teach this limitation.  Tsimelzon teaches that the stream monitoring process of Sanghvi may be performed by a data stream language program, such as a data stream query language written in XML using SQL type queries, that continuously operates on data streams to execute expressions written, such as aggregation queries and averages, against the data values in the streams and then to further execute expressions written using metadata commands that describe the contents of the data streams, such as columnType or full qualified name, where the expressions operate between datastreams coming from different datasources, such as JOIN commands.  Tsimelzon at col. 4 ll. 41 – 42; id. at col. 5 ll. 53 – 57(stream metadata such as column names and types); id. at col. 3 ll. 49 – 56 (operations performed on time based windows of data in data streams); id. at col. 6 ll. 6 – 12; id. at col. 9 ln. 65 – col. 10 ln. 9; id. at col. 10 ln. 47 – col. 11 ln. 39; id. at col. 6 ln. 65 – col. 7 ln. 12 (metadata associated with identifier such as URI); id. at col. 3 ll. 32 – 42, col. 6 ll. 52 – 61, col. 9 ll. 3 – 8, col. 7 ln. 52 – col. 7 ln. 8, and figs. 4 & 39b (continuous process language code is used in query expressions to describe and manipulate data types in the incoming data stream).
Sanghvi and Tsimelzon are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of stream processing, and both are trying to solve the problem of how to extract useful information from data streams.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for processing data streams to extract information relative to a monitored system, as taught in Sanghvi, with using a data stream language to perform the processing, as taught in Tsimelzon.  Tsimelzon teaches that the use of a language, particularly one with a familiar format, allows developers to more easily utilize the language.  Id at col. 4 ll. 3 – 8.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for processing data streams to extract information relative to a monitored system, as taught in Sanghvi, with using a data stream language to perform the processing, as taught in Tsimelzon, for the purpose of embodying the value detection process in a useful and understandable format.}
However, Sanghvi and Tsimelzon do not explicitly teach the limitation:
[storing data streams] in a time series data store;…when the plurality of quantized data streams overlap; receiving a new request to evaluate a new expression … the new request different from the request;…. executing the new request to evaluate the new expression…  generating a plurality of output data streams in response to evaluating the expression and the new expression; determining a time series identifier for each output data stream of the plurality of output data streams; storing each output data streams of the plurality of output data streams in the time series data store based at least in part on the time series identifier; and causing display of the plurality of output data streams via a user interface through an administration application.  {Kashiyama does teach this limitation.  Kashiyama teaches that the execution of data stream queries, as taught by Sanghvi and Tsimelzon, may include updating the queries with new queries for additional execution on overlapping quantized data streams so as to produce an updated result data stream, storing the updated result data stream in a data store based on a time series identifier such as an identifier of a metric name like a temperature sensor ID, and outputting the result data stream on an administrative user operated computer with a graphical user interface.  Kashiyama at ¶¶ 0082, 0084, 0087, & 0088 (updating query to produce updated result data stream); id. at ¶¶ 0150, 0151, 0154, 0156, 0157, fig. 12A (quantized data streams 961 and 962 overlap and are processed via a join expression); id. at ¶¶ 0067, 0071, 0106, 0225, 0229, fig. 20 & 21 (output result on administrative user operated computer with graphical user interface that receives commands); id. at ¶ 0086, 0093 (storing output data streams in data store); id. at ¶¶ 0140 & 0200 (stored data may be based on a time series identifier such as a temperature sensor ID).
Sanghvi, Tsimelzon,  and Kashiyama are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of stream processing, and both are trying to solve the problem of how to extract useful information from data streams.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for the execution of data stream queries, as taught by Sanghvi and Tsimelzon, may include updating the queries with new queries for additional execution, as taught in Kashiyama.  Tsimelzon teaches that the use of a language, particularly one with a familiar format, allows developers to more easily utilize the language.  Id at col. 4 ll. 3 – 8.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for the execution of data stream queries, as taught by Sanghvi and Tsimelzon, may include updating the queries with new queries for additional execution, as taught in Kashiyama, for the purpose of using a known update technique to update a useful and understandable query language expression.}

Claims 3, 13, 23
With respect to claims 3, 13, and 23, Sanghvi, Tsimelzon, and Kashiyam teach the invention as claimed, including:
receiving the plurality of input data streams, each input data stream received from an instance of instrumented software executing on an external system, each data stream providing values of the metric, the values generated at variable time intervals.   {The data values for each stream are aggregated over set intervals and averaged.  Sanghvi at ¶ 0029; 0030; 0034; & 0086 (monitoring of program using data streams containing values representative of the running program); id. at ¶ 0060 (aggregating).  The first set of data streams is used to create a signature of the monitored parameters in the program. Id. at ¶ 0015 & 0045; id. at ¶ 0060.} 

Claims 4, 14, and 24
With respect to claims 4, 14, and 24, Sanghvi, Tsimelzon, and Kashiyam teach the invention as claimed, including:
determining a data value of the quantized data stream for the first fixed time interval.   {Moving averages are calculated by aggregating data values of the first data stream and the second data stream each time a fixed time intervals such as time window occurs.  Sanghvi at ¶ 0069 & 0071.} 

Claims 5, 15, and 25 
With respect to claim 5, 15, and 25 Sanghvi, Tsimelzon, and Kashiyam teach the invention as claimed, including:
sending an output data stream for display as a chart updated for a second fixed time interval.   {Table showing results of aggregation for the fixed time intervals may be displayed.  Sanghvi at ¶ 0088.} 

Claims 6, 16, and 26
With respect to claims 6, 16, and 26 Sanghvi, Tsimelzon, and Kashiyam teach the invention as claimed, including:
reusing a buffer for storing the data values of the data stream received during a subsequent fixed time interval.   {The data values for each stream are aggregated in a buffer over set intervals and averaged.  Sanghvi at ¶ 0060 (aggregating).} 

Claims 7, 17, and 27
With respect to claims 7, 17, and 27, Sanghvi, Tsimelzon, and Kashiyam teach the invention as claimed, including:
determining a rollup time interval, wherein the rollup time interval is larger than the first fixed time interval; determining a rollup data stream corresponding to each quantized data stream; determining an aggregate value by applying the function to all data values of the quantized data stream generated within the rollup time interval; and storing the aggregate value as a value of the rollup data stream for the rollup time interval.   {Averages from the fixed time intervals may be rolled-up over larger subsequent time windows as required.  Id. at ¶ 0063.} 

Claims 8, 18, and 28
With respect to claims 8, 18, and 28, Sanghvi, Tsimelzon, and Kashiyam teach the invention as claimed, including:
identifying a first function for aggregating values of the metric of the input data stream; and  3Application No.: 16/543,514 receiving information indicating that a metric for a data stream represent an average value, each data value comprising a tuple having the average value and a count of data values used for the average.   {Data streams are received for processing and the values therein are aggregated using functions such as average, count, and sum.  Tsimelzon at Abstract; id. at col. 3 ll. 43 – 56; id. at col. 9 ln. 65 – col. 10 ln. 9.} 

Claim 9, 19, and 29
With respect to claims 9, 19, and 29, Sanghvi, Tsimelzon, and Kashiyam teach the invention as claimed, including:
identifying a first function for aggregating values of the metric of the input data stream; and receiving information indicating that a metric for a data stream represent an average value, each data value comprising a tuple having a sum of data values and a count of data values used for the sum.  {Data streams are received for processing and the values therein are aggregated using functions such as average, count, and sum.  Tsimelzon at Abstract; id. at col. 3 ll. 43 – 56; id. at col. 9 ln. 65 – col. 10 ln. 9.} 

Claims 10, 20, and 30
With respect to claims 10, 20, and 30, Sanghvi, Tsimelzon, and Kashiyam teach the invention as claimed, including:
identifying a first function for aggregating values of the metric of the input data stream; receiving information indicating that a metric for a data stream represent a maximum value; and determining a maximum of data values received within a time interval based on the identified first function for the data stream.   {Data streams are received for processing and the values therein are aggregated using functions such as average, max,, min, count, and sum.  Tsimelzon at Abstract; id. at col. 3 ll. 43 – 56; id. at col. 9 ln. 65 – col. 10 ln. 9.
Moving averages are calculated and sent to the user by aggregating the first data stream and the second data stream over time windows, and comparing, for the same type of data value, such as arrival data, the aggregated first data stream and second data stream.  Sanghvi at ¶ 0069 & 0071; id. at ¶ 0073.  Averages may be rolled-up over subsequent time windows as required.  Id. at ¶ 0063.} 

Claims 11, 21, and 31
With respect to claims 11, 21, and 31, Sanghvi, Tsimelzon, and Kashiyam teach the invention as claimed, including:
identifying a first function for aggregating values of the metric of the input data stream; receiving information indicating that a metric for a data stream represent a minimum value; and determining a minimum of data values received within a time interval based on the identified first function for the data stream.  {Data streams are received for processing and the values therein are aggregated using functions such as average, max,, min, count, and sum.  Tsimelzon at Abstract; id. at col. 3 ll. 43 – 56; id. at col. 9 ln. 65 – col. 10 ln. 9.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										August 27, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199